Title: James Madison to Nicholas P. Trist, 9 August 1833
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr. 9.
                                
                                Augt. 1833—
                            
                        
                        I am much obliged by your favor of the 6th. just red. I find I possess the cypher for the period to which
                            that enclosed belongs—I have also the letter of Mr J. from Tuckahoe May 7. 1783, in another cypher, with the words
                            interlined. The paper of Mr Hamilton is the same with that printed in the Journals of the Convention.
                        I shall with pleasure welcome Mr. Davis should he favor me with a call. I am glad he is but half wrong on the
                            two vexed & vexatious subjects, and that you have set him half right on that half. All real friends to the
                            Union will finally rally agt. those speculative errors, which, assuming a practical character, must subvert it.
                        We are suffering intensely for the want of rain. Mr Randolph must be a favorite of the Clouds in having had
                            for his fine Crop of Corn, red. so critically, the crowning shower.
                        I wish you an agreeable and beneficial trip to the Springs and every thing else that can be so. Mrs M offer’s
                            her affectinate love to Mrs. Trist. Accept my cordial salutations
                        
                            
                                James Madison
                            
                        
                    